UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YISSEL MUNOZ,

                          Plaintiff,
                                                                  ORDER
            - against -
                                                            19 Civ. 7505 (PGG)
AP HOUSEKEEPING INC., DAP
SERVICES CORP., and VIP LABOR
SOLUTION, INC. dba LABOR
SOLUTION,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              The initial pretrial conference scheduled for December 5, 2019, is adjourned to

February 6, 2020, at 10:00 a.m. in Courtroom 705 of the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York.


Dated: New York, New York
       November 18, 2019

                                            SO ORDERED.



                                            Paul G. Gardephe
                                            United States District Judge
